Exhibit 10.6.5
LSI CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
     On the grant date (the “Grant Date”) shown on the attached Notice of Grant
of Restricted Stock Unit Award (the “Notice of Grant”), LSI Corporation (“LSI”
or the “Company”) granted you the number of Restricted Stock Units under the LSI
Corporation 2003 Equity Incentive Plan (the “Plan”), indicated on the Notice of
Grant. The Notice of Grant and this agreement collectively are referred to as
the “Agreement.” Capitalized terms that are not defined in this agreement or the
Notice of Grant have the same meaning as in the Plan.
     1. Grant. LSI has granted to you the number of restricted stock units
indicated in the Notice of Grant. We refer to the restricted stock units subject
to this award as the “Restricted Stock Units”.
     2. LSI’s Obligation to Pay. Unless and until the Restricted Stock Units
vest, you will have no right to payment of them. Prior to actual payment of any
vested Restricted Stock Units, those Restricted Stock Units will represent an
unsecured obligation of LSI.
     3. Vesting Schedule. The Restricted Stock Units are scheduled to vest in
accordance with the vesting schedule in the Notice of Grant. Restricted Stock
Units scheduled to vest on any date actually will vest only if you have not
incurred a Termination of Service prior to that date and any performance goals
required to be met have been met. Unless the Board determines otherwise, vesting
will continue during any LSI-approved leave of absence.
     4. Payment after Vesting. Any Restricted Stock Units that vest will be paid
to you in whole shares, subject to you satisfying any applicable tax withholding
obligations. Subject to paragraph 8(b), any Restricted Stock Units that vest
will be paid in shares as soon as practicable after vesting, but in each such
case no later than 60 days following the vesting date.
     5. Forfeiture. Notwithstanding any contrary provision of this Agreement,
any Restricted Stock Units that have not vested at the time of your Termination
of Service will be cancelled.
     6. Death. Any distribution or delivery to be made to you under this
Agreement will, if you are then deceased, be made to the administrator or
executor of your estate. Before distribution or delivery, the administrator or
executor must furnish LSI with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to LSI to establish the validity of
the transfer and compliance with any laws or regulations pertaining to the
transfer.
     7. Withholding of Taxes.
     (a) Whenever Restricted Stock Units vest, you will recognize immediate U.S.
taxable income if you are a U.S. taxpayer. If you are a non-U.S. taxpayer, you
will be subject to applicable taxes in your jurisdiction.
     (b) As of the Grant Date, LSI is not required to withhold, and does not
withhold, any shares when restricted stock units held by members of the Board
who are U.S. residents vest and you will be responsible for the full amount of
Tax Obligations applicable to your Restricted Stock Units. However, if LSI
determines to withhold when Restricted Stock Units vest, then whenever
Restricted Stock Units vest, LSI will withhold a portion of the shares otherwise
issuable that have an aggregate market value sufficient to pay Tax Obligations

 



--------------------------------------------------------------------------------



 



determined by LSI to be applicable in connection with such vesting. If LSI
determines Tax Obligations are applicable in connection with your Restricted
Stock Units at any other time, LSI may, in its sole discretion, collect from you
an amount equal to such Tax Obligations in any of the following ways: (i) by
withholding a portion of the proceeds from your sale of the shares issued to you
upon vesting of Restricted Stock Units, (ii) by withholding, or having any
Affiliate that employs you withhold, such amount from salary or other amounts
payable to you, or (iii) requiring you to pay such amount to LSI. LSI may
require or otherwise allow you to make alternate arrangements to satisfy such
Tax Obligations.
     (c) LSI will not withhold or issue any fractional shares. LSI will not
deliver shares unless and until arrangements satisfactory to LSI have been made
for the satisfaction of Tax Obligations.
     (d) To the maximum extent permitted by law, LSI (or any employing
Affiliate) has the right to retain without notice from salary or other amounts
payable to you, amounts sufficient to satisfy any Tax Obligations that LSI
determines cannot be satisfied through the withholding of shares. All Tax
Obligations related to the Restricted Stock Units and any shares delivered upon
vesting are your sole responsibility. By [signing the Notice of Grant]
[accepting this Award], you expressly consent to the withholding of shares and
to any additional cash withholding under this paragraph 7.
     8. Committee Discretion.
     (a) The Committee, in its discretion, may accelerate the vesting of some or
all of the Restricted Stock Units at any time. If so accelerated, those
Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. Subject to this paragraph 8, if the Committee
accelerates the vesting of any Restricted Stock Units, the payment of such
accelerated Restricted Stock Units will be made no later than 60 days following
the accelerated vesting date. However, if the Restricted Stock Units are
“deferred compensation” within the meaning of Section 409A, then, to the extent
necessary to avoid additional taxation under Section 409A, the payment of the
accelerated portion of those Restricted Stock Units will be made at the same
time or times as if such Restricted Stock Units had vested in accordance with
the vesting schedule set forth in paragraph 3 (whether or not you have incurred
a Termination of Service on or before such date(s)), including any necessary
delay under paragraph 8(b).
     (b) Notwithstanding anything in the Plan or this Agreement to the contrary,
if the vesting of any Restricted Stock Units is accelerated in connection with
your Termination of Service (provided that such termination is a “separation
from service” within the meaning of Section 409A, as determined by LSI), other
than due to death, and if (x) you are a “specified employee” within the meaning
of Section 409A at the time of such Termination of Service and (y) the payment
of such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to you on or within the six (6) month
period following your Termination of Service, then the payment of such
accelerated Restricted Stock Units will not be made until at least six (6)
months and one (1) day following the date of your Termination of Service, unless
you die following your Termination of Service, in which case the Restricted
Stock Units will be paid in shares to your estate or beneficiary as soon as
practicable following your death. It is the intent of this Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
or shares issuable thereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply.
     9. Rights as Stockholder. You will not have any of the rights of a
stockholder of the Company in respect of any shares deliverable hereunder until
those shares have been delivered to you or deposited in your account at LSI’s
designated broker. After you receive the shares, you will have all the rights of
a stockholder of LSI with respect to voting those shares and receipt of
dividends and distributions on those shares.
     10. No Effect on Employment or Future Awards.

-2-



--------------------------------------------------------------------------------



 



     (a) If you have become an employee of LSI, then subject to applicable law
and any employment agreement you may have, the terms of your employment will be
determined from time to time by LSI, or the subsidiary that employs you, and
your employer can terminate or change the terms of your employment at any time
for any reason whatsoever, with or without good cause. Neither the grant to you
of the Restricted Stock Units nor the vesting schedule set forth in the Notice
of Grant constitute an express or implied promise of continued employment or
service on the Board for any period of time.
     (b) LSI does not intend by granting this Award to you to confer upon you
the right to be selected to receive any future Award under the Plan.
     11. Address for Notices. Any notice to be given to LSI under this Agreement
must be in writing and addressed to LSI Corporation, Attn: Stock Administration
Department, Mailstop D-206, 1621 Barber Lane, Milpitas, CA 95035, or such other
address as LSI may designate in writing.
     12. Award is Not Transferable. You may not transfer, assign, pledge or
hypothecate in any way (whether by operation of law or otherwise) the Restricted
Stock Units and the Restricted Stock Units will not be subject to sale under
execution, attachment or similar process. If you attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Restricted Stock Units, or upon
any attempted sale under any execution, attachment or similar process, the
Restricted Stock Units immediately will be cancelled.
     13. Restrictions on Sale of Securities. The shares you receive as payment
for vested Restricted Stock Units are expected to be free of any restriction
under the Plan. However, your subsequent sale of the shares may be subject to
Rule 144 under the 1934 Act, and will be subject to any market blackout-period
that may be imposed by LSI and must comply with LSI’s Stock Trading Policy and
any applicable securities laws.
     14. Additional Conditions to Issuance of Shares. LSI will not be required
to issue any shares pursuant to this Agreement until each of the following
events has happened: (a) the shares have been listed on all stock exchanges on
which shares of the same class are then listed; (b) any registration or other
qualification of the shares under any state, federal or foreign law or under the
rules or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee will, in its absolute
discretion, deem necessary or advisable has been completed; (c) any approval or
other clearance from any state, federal or foreign governmental agency, which
the Committee will, in its absolute discretion, determine to be necessary or
advisable has been obtained; and (d) the lapse of a reasonable period of time
following the date of vesting of the Restricted Stock Units based on the extent
of the processes followed by LSI when issuing such shares, which period may vary
based on the circumstances.
     15. Plan Governs. In the event of a conflict between this Agreement and the
Plan, the Plan will govern.
     16. Captions. The captions in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
     17. Agreement Severable. If any provision in this Agreement is held invalid
or unenforceable, that invalidity or unenforceability will not be construed to
have any effect on the remaining provisions of this Agreement.
     18. Modifications. This Agreement constitutes the entire understanding of
the parties on the subjects covered. Modifications to this Agreement can be made
in writing only by an authorized officer of the Company. Notwithstanding
anything to the contrary in the Plan or this Agreement, LSI reserves the right
to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without your consent, to avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of shares
under this Award.

-3-



--------------------------------------------------------------------------------



 



     19. Governing Law. This Agreement is governed by the laws of the State of
Delaware, United States, without regard to principles of conflict of laws.
     20. Electronic Delivery. LSI may, in its sole discretion, deliver any
documents related to this Award, including materials relating to its Annual
Meeting of Stockholders, by electronic means or request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by LSI or another
third party designated by LSI.
     21. Committee Actions. All actions taken and all interpretations and
determinations made by the Board or its delegate will be final and binding on
you, LSI and all other interested persons. No member of the Board and no
delegate will have any personal liability for any action, determination or
interpretation made with respect to the Plan or this Agreement.
     22. Data Privacy. If you reside outside the United States:
     (a) You understand that LSI may hold certain personal information about
you, including but not limited to your name, home address and telephone number,
date of birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in LSI, details of all
Restricted Stock Units or any other entitlements to shares awarded, canceled,
purchased, or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”);
     (b) You consent to the collection, use, processing, and transfer, in
electronic or other form, of Personal Data by LSI and its Affiliates for the
exclusive purpose of implementing, administering or managing your participation
in the Plan and to the extent required in connection with LSI’s financial
reporting.
     (c) You understand that Personal Data may be transferred to any third
parties assisting LSI in the administration of the Plan or involved in LSI’s
financial reporting.
     (d) You understand that the recipients of Personal Data may be located
outside your country of residence, and that the recipient’s country may have
different data privacy laws and protections than your country of residence.
     (e) You authorize the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering or managing your participation in the Plan,
including any transfer of Personal Data as may be required for the
administration of the Plan and/or any subsequent transfer of Shares to your
account at a brokerage firm and in connection with LSI’s financial reporting.
     (f) You understand that Personal Data will be held only as long as
necessary to implement, administer or manage your participation in the Plan.
     (g) You understand that you may, at any time, review the Personal Data,
require any necessary amendments to Personal Data or withdraw the consents
herein in writing by contacting LSI.
     (h) You understand that withdrawing your consent may affect your ability to
participate in the Plan.

-4-